DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 9-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-3, 9 and 10, the prior art does not disclose or make obvious a method of diagnosing an RF generator of a laser produced extreme ultraviolet radiation source, the method comprising connecting a testing system to the RF generator of the LPP EUV apparatus, measuring an output power by the testing system while changing an input power of the RF generator, analyzing the measured output power and determining whether the RF generator is operating properly, wherein multiple values of the output power are measured, the analyzing comprises performing a linear approximation of the multiple values of the output power, and the determining comprises determining that the RF generator is operating properly when either a slope of the linear approximation is within a predetermined range or an R-squared value of the linear approximation is equal to or greater than a threshold value.
Regarding claims 11-20, the prior art does not disclose or make obvious an LPP EUV radiation source having a laser amplifier with a tube, matching box and RF generator, a testing system and a control system, which, when an error related to an RF generator is detected, measures an output power by the testing system while changing 
Regarding claim 20, the prior art does not disclose or make obvious a method of diagnosing an RF generator of an LPP EUV laser source apparatus comprising detecting an error related to an RF generator, determining whether the RF generator is broken, and if the RF generator is not broken connecting a testing system and analyzing the measured output power.
Regarding claims 21-25, the prior art does not disclose or make obvious a method of diagnosing an RF generator of an LPP EUV laser source apparatus comprising, when the RF generator is operating properly, connecting a testing system to a point between a matching box and a tube of the EUV radiation source apparatus and determining whether the matching box is operating properly or not.
In the prior art, testing of RF generators is taught by Wright (US 20060258022 A1) and Jung (TW 399229 B), but they do not teach that the RF generators are in LPP EUV systems.  Sato (US 20080237031 A1) teaches adjusting a power level of an RF generator using the slope of a regression line but not judging that the power source is operating properly based on the slope of the line. RF generators in EUV systems are taught by Suganuma (US 20160172820 A1), but the references do not teach measuring the RF generator power and determining whether it is broken as described by the application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID E SMITH/Examiner, Art Unit 2881